Gilchrist, J.
It is enacted by sect. 5, ch. 226, of the Re*82vised Statutes, that every gaoler shall provide each prisoner in his custody with necessary sustenance, &c. and the court of common pleas shall allow him out of the county treasury a reasonable compensation for the support of all prisoners confined on criminal process.
If- Colby had been in confinement on criminal process, the gaoler, under this section, would be entitled to compensation for his support from the county. But we have held, in the case of Marston vs. Jenness, 11 N. H. Rep. 156, that the object of the bastardy act was not in any degree the punishment of an offence. The object of the law is to redress a civil injury, and for the purpose of affording this redress the legislature have authorized the employment of process usually applicable ,to criminal proceedings alone. But the process is merely the form by which the redress is sought. The purpose to be obtained is an indemnity ;' and it was decided in the case cited, that a complaint under this act was a civil suit, although the forms of proceeding were in some particulars of a criminal character. In the present case, Oolby was not a prisoner confined on criminal process, in the sense intended by the 226th chapter. The 5th section we think applies only to prisoners under confinement for some crime, and the county is not liable for his support.
The 199th chapter of the Revised Statutes relates to persons ' imprisoned for debt. The 12th section enacts, that any person at whose suit another is committed to gaol, shall give bond to the gaoler, with security, to pay the prison charges; otherwise the prisoner shall be discharged. As Colby was confined on process issued in a civil suit, it was the duty of the complainant to tender such a bond as the statute requires. The gaoler might have discharged Colby, if he had seen fit so to do; but as he did not do this, his compensation for the prisoner’s support is a matter between the prisoner and himself, with which the county has nothing to do.

Claim disallowed.